J-S32026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 MATTHEW ISAIAH DARBY               :
                                    :
                   Appellant        :   No. 300 WDA 2021

         Appeal from the PCRA Order Entered February 1, 2021
          In the Court of Common Pleas of Allegheny County
             Criminal Division at CP-02-CR-0002886-2018

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 MATTHEW ISAIAH DARBY               :
                                    :
                   Appellant        :   No. 301 WDA 2021

         Appeal from the PCRA Order Entered February 1, 2021
          In the Court of Common Pleas of Allegheny County
             Criminal Division at CP-02-CR-0000997-2018

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 MATTHEW ISAIAH DARBY               :
                                    :
                   Appellant        :   No. 302 WDA 2021

         Appeal from the PCRA Order Entered February 1, 2021
          In the Court of Common Pleas of Allegheny County
             Criminal Division at CP-02-CR-0000980-2018


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.
J-S32026-21



MEMORANDUM BY MURRAY, J.:                  FILED: JANUARY 3, 2022
    Matthew Isaiah Darby (Appellant) appeals1 from the order denying his

first petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. Upon review, we vacate and remand for a hearing.

       On September 20, 2017, Appellant broke into the apartment of his

former girlfriend, Alina Sheykhet (the Victim). The Victim and her roommates

told Appellant multiple times to leave, and Appellant eventually “left through

the front door and sped away in his vehicle.” N.T., 10/17/18, at 23. The

Victim then contacted police and the Commonwealth charged Appellant with

criminal trespass at CP-02-CR-997-2018 (the criminal trespass case).

       On September 21, 2017, the Victim obtained a temporary protection

from abuse (PFA) order prohibiting Appellant from contacting her or entering

her residence.     Police arrested Appellant five days later on an outstanding

warrant in the criminal trespass case. Appellant posted bond the same day,

with the condition that he have no contact with the Victim. Id. at 26.

       In violation of the bail condition and PFA order, Appellant broke into the

Victim’s apartment a second time in the early morning hours of October 8,

2017, and murdered the Victim with a hammer and two knives he obtained in

the apartment building. The Commonwealth charged Appellant with criminal



____________________________________________


1 Appellant filed separate notices of appeal at each docket consistent with
Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018). We consolidated
the appeals sua sponte on April 27, 2021.

                                           -2-
J-S32026-21


homicide, burglary, flight to avoid apprehension, theft by unlawful taking, and

possessing instruments of crime at CP-02-CR-980-2018 (the homicide case).

The Commonwealth also filed a notice of intention to seek the death penalty

and notice of aggravating circumstances.

      A few days later, a 17-year-old female contacted police to report that

Appellant had raped her a week prior, on October 3, 2017.                   The

Commonwealth charged Appellant with rape, sexual assault, indecent assault

without consent, unlawful contact with a minor, and two counts of simple

assault at CP-02-CR-2886-2018 (the rape case).

      On October 17, 2018, Appellant entered negotiated guilty pleas at each

of the three dockets. In exchange for the Commonwealth’s withdrawal of its

intent to seek the death penalty, Appellant pled guilty to first-degree murder

and the other charges in the homicide case.          That same day, the court

sentenced Appellant to life in prison without parole, followed by a consecutive

aggregate sentence of 18½ - 37 years of incarceration.         In the criminal

trespass case, Appellant pled guilty to criminal trespass and the trial court

sentenced Appellant to 3½ - 7 years of incarceration to run concurrent to the

sentence in the homicide case. In the rape case, Appellant pled guilty to two

counts of simple assault and received a sentence of 2 - 4 years of incarceration

to be served consecutive to the sentence in the homicide case. Appellant did

not file post-sentence motions or a direct appeal.




                                     -3-
J-S32026-21


        On October 17, 2019, Appellant filed the underlying counseled PCRA

petition raising claims of plea counsel’s ineffectiveness. However, the petition

did not include signed certifications regarding witnesses and testimony as

required by 42 Pa.C.S.A. § 9545(d).2 On November 13, 2019, the PCRA court3

issued a Memorandum Opinion and Notice of Intention to Dismiss Pursuant to

Pa.R.Crim.P. 907.

        Appellant filed a timely response on December 13, 2019 in which he

repeated his claim that he pled guilty as the “result of ineffectiveness of

counsel.” Answer to Notice of Intention to Dismiss PCRA Motion, 12/13/19,

at 7.    In more than 20 averments, Appellant alleged ways in which plea

counsel “failed to explain,” “failed to investigate,” and “chose not to perform

the investigation and analysis . . . required for a fair analysis of risk.” Id. at

2-6.

        On February 24, 2020, the Commonwealth filed an answer detailing its

argument that Appellant’s claims of ineffective assistance of counsel lacked

merit.    Nonetheless, the Commonwealth stated, “in light of the claims



____________________________________________


2 “Where a petitioner requests an evidentiary hearing, the petition shall
include a certification signed by each intended witness stating the witness’s
name, address, date of birth and substance of testimony and shall include any
documents material to that witness’s testimony.” 42 Pa.C.S.A. § 9545(d)(i)
(emphasis added).

3 The Honorable Jeffrey A. Manning, who sat as the trial court, continued to
preside in Appellant’s post-conviction proceedings until January 2021, when
the case was reassigned to the Honorable Edward J. Borkowski.

                                           -4-
J-S32026-21


presented, the Commonwealth concedes that an evidentiary hearing may be

necessary to resolve this issue.” Answer to Petition for Post Conviction Relief,

2/24/20, at 31. By order entered June 11, 2020, Judge Manning reversed

course   and   entered   an   order   stating,   “upon   consideration   of   the

Commonwealth’s Answer to Post Conviction Relief Act Petition in which the

Commonwealth concedes that an Evidentiary Hearing may be required, it is

ORDERED that a hearing shall be held in this matter.” Order, 6/11/20.

      A hearing was scheduled for September 23, 2020.         “However, a few

days prior to the hearing,” the PCRA court “received notice from [Appellant’s]

counsel regarding his intention to call out of town witnesses to testify at the

hearing.”   See Order, 2/26/21, at 2 (unnumbered).        The Commonwealth,

having received no prior notice of Appellant’s intent to call these witnesses

due to Appellant’s failure to include a signed certification pursuant to 42

Pa.C.S.A. § 9545(d), filed a motion to enforce the provisions of 42 Pa.C.S.A.

§ 9545(d).     The PCRA court granted the motion and the hearing was

continued. The court instructed:

      [Appellant] shall produce a signed certification as to each intended
      witness stating the witness’s name, address, date of birth and
      substance of testimony and shall disclose any documents material
      to that witness’s testimony. Failure to substantially comply with
      the requirements shall render the proposed witness’s testimony
      inadmissible.

Order, 9/16/20.

      There was no further activity until January 2021, when Judge Manning

became unavailable due to health reasons, and the case was reassigned to

                                      -5-
 J-S32026-21


 Judge Borkowski.    On February 1, 2021, Judge Borkowski issued an order

 explaining that he was dismissing Appellant’s petition,

       for the reasons set forth in the Memorandum Opinion and Notice
       of Intention to Dismiss Pursuant to Pa.R.Crim.P. 907, dated
       November 13, 2019, and after review of [Appellant’s] Answer to
       Notice of Intention to Dismiss Petition Under the Pennsylvania
       Post-Conviction Relief Act and Petitioner/Defendant’s Rule
       902(a)(14) Verification of Answer to Notice of Intention to Dismiss
       Petition Under the Pennsylvania Post-Conviction Relief Act, the
       Commonwealth’s Answer to Post Conviction Relief Act Petition, the
       Commonwealth’s Motion to Enforce Provisions of 42 Pa.C.S.A.
       §9545(d), and [Appellant’s] failure to comply with the September
       15, 2020, Order of Court directing the defendant to comply with
       42 Pa.C.S.A. §9545(d).

Order, 2/1/21 (footnote omitted).

       Appellant filed a motion for reconsideration on February 23, 2021, which

the PCRA court denied. Order, 2/26/21, at 2 (explaining Appellant “has been

given ample opportunity by the [PCRA c]ourt to comply with the provisions of

42 Pa.C.S.A. § 9545(d), but has blatantly failed to do so”). On February 26,

2021, Appellant filed a second motion for reconsideration, and on March 1,

2021, Appellant filed his certification pursuant to 42 Pa.C.S.A. § 9545(d). The

PCRA court denied Appellant’s second motion for reconsideration, citing the

reasons “set forth in detail . . . in [the court’s] February 26, 2021 Order.”

Order, 3/1/21. Appellant timely appealed at each docket. The PCRA court did

not order Appellant to comply with Pa.R.A.P. 1925(b). The court stated:

       The Court set forth in its Notice of Intent to Dismiss, dated
       November 13, 2019, the Court’s reasons for denying Appellant’s
       Post Conviction Relief Act Petition. Additionally, the Court set forth
       its reasons for denying the PCRA Petition in its February 26, 2021
       Order of Court denying Appellant’s Motions for Reconsideration

                                       -6-
J-S32026-21


       and its March 1, 2021 Order of Court denying Appellant’s Second
       Motions for Reconsideration.

Order, 3/2/21.

       On appeal, Appellant presents two issues:

       1. Was it legal error for Judge Borkowski to dismiss [Appellant’s]
          PCRA petition without a hearing when the predecessor judge,
          Judge Manning, had previously ordered a hearing, and the
          Commonwealth itself had concluded in a pleading, “However,
          in light of the claims presented, the Commonwealth concedes
          that an evidentiary hearing may be necessary to resolve this
          issue.”?

       2. Is it per se ineffective assistance of counsel in violation of the
          [Appellant’s] rights guaranteed under Article I, Section 9 of the
          Pennsylvania Constitution and the Sixth Amendment to the
          United States Constitution for counsel to forgo investigation
          and analysis of the case itself, let alone of the aggravating and
          mitigating factors set forth in 42 Pa.C.S. § 9711, and advise a
          defendant to plead guilty to murder in the first degree with a
          sentence of life without the possibility of parole in exchange for
          the Commonwealth’s withdrawal of its Notice of Intention to
          Seek the Death Penalty?

Appellant’s Brief at 2.

       Upon review, we find Appellant’s first issue to be convincing and

dispositive.4


____________________________________________


4 The Commonwealth persuasively advocates for waiver because Appellant
“fails to cite any law or develop any proper legal argument,” “fails to cite or
make cross-reference to the place(s) in the certified record wherein his claim
was preserved,” and “fails to cite the certified record for his assertions of fact.”
Commonwealth Brief at 29, 33. However, we decline to find waiver. “We
must construe the provisions of the PCRA liberally to effect their objects and
to promote justice.” Commonwealth v. Bennett, 930 A.2d 1264, 1270 (Pa.
2007).




                                           -7-
J-S32026-21



       Appellant argues that under the coordinate jurisdiction rule, Judge

Borkowski, sitting as the PCRA court, was required to hold the hearing ordered

by Judge Manning. The coordinate jurisdiction rule provides that “judges of

coordinate jurisdiction should not overrule each other’s decisions.” Zane v.

Friends Hosp., 836 A.2d 25, 29 (Pa. 2003). The rule, applicable in both civil

and criminal cases, “falls within the ambit of the ‘law of the case doctrine.’”

Riccio v. American Republic Ins. Co., 683 A.2d 1226, 1230 (Pa. Super.

1996) (citing Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995)).

The Pennsylvania Supreme Court explained in Starr that the law of the case

“refers to a family of rules which embody the concept that a court involved in

the later phases of a litigated matter should not reopen questions decided by

another judge of that same court or by a higher court in the earlier phases of

the matter.” Id. at 1331. “Among the related but distinct rules which make

____________________________________________


       It is well settled that the PCRA provides the “sole means for
       obtaining collateral relief” on claims cognizable under the PCRA.
       42 Pa.C.S. § 9542; see also Commonwealth v. Chester, 557
       Pa. 358, 733 A.2d 1242, 1250 (1999) (offering that the PCRA
       subsumes the remedy of habeas corpus with respect to remedies
       offered under PCRA). To this end, the PCRA envisions that
       persons convicted of a crime be permitted one review of their
       collateral claims. 42 Pa.C.S. § 9543; Commonwealth v.
       Peterkin, 554 Pa. 547, 722 A.2d 638, 643 (1998) (stating that
       the purpose of the PCRA is “to provide a reasonable opportunity
       for those who have been wrongfully convicted to demonstrate the
       injustice of their convictions”); cf. Commonwealth v. Judge,
       591 Pa. 126, 916 A.2d 511, 520 (2007) (quoting same language
       from Peterkin).

Id. at 1267.


                                           -8-
J-S32026-21



up the law of the case doctrine” is that “upon transfer of a matter between

trial judges of coordinate jurisdiction, the transferee trial court may

not alter the resolution of a legal question previously decided by the

transferor trial court.” Id. (emphasis added).

      This Court examined the coordinate jurisdiction rule in the context of an

order scheduling a PCRA hearing in Commonwealth v. King, 999 A.2d 598

(Pa. Super. 2010), where Judge Cheryl Lynn Allen, sitting as the PCRA court,

ordered a hearing, but left the Court of Common Pleas after being elected to

the Superior Court, and the newly-assigned judge dismissed the petition

without a hearing.

      On appeal, the petitioner/appellant argued “that under the coordinate

jurisdiction rule, the PCRA court was required to hold the hearing scheduled

by Judge Allen.” Id. at 600. The Commonwealth argued that the coordinate

jurisdiction rule was not applicable because “the coordinate jurisdiction rule

applies only to decisions rendered upon legal questions,” and Judge Allen’s

order constituted “case management” which “did not dispose of any

substantive legal issues[.]” Id. We agreed with the petitioner/appellant. In

concluding that Judge Allen’s decision to grant a hearing “was more akin to

the disposition of a legal question,” we explained:

      [W]hile “[t]here is no absolute right to an evidentiary hearing on
      a PCRA petition,” it is only appropriate to deny a petitioner a
      hearing where “the PCRA court can determine from the record that
      no genuine issues of material fact exist.” Commonwealth v.
      Springer, 961 A.2d 1262, 1264 (Pa. Super. 2008). Therefore,
      Judge Allen’s decision to grant Appellant a hearing indicates that


                                     -9-
J-S32026-21


       she found that there were genuine issues of material fact
       necessitating further examination. Accordingly, we conclude that
       Judge Allen’s determination in this regard resolved a “legal
       question” and, thus, under Starr, the coordinate jurisdiction rule
       bound the PCRA court to proceed with the scheduled hearing.

Id. at 601 (emphasis added).

       Notably, King appears to be the sole authority on this point. Although

in King we found Judge Allen’s “decision to grant Appellant a hearing indicates

that she found that there were genuine issues of material fact necessitating

further examination,” and here, Judge Manning’s order scheduling a hearing

is based on the Commonwealth’s concession that “a hearing may be

required,” we find King to be controlling. The Commonwealth attempts to

distinguish King, suggesting “Judge Manning’s order appears to have been

based solely on the Commonwealth’s concession that a hearing may have

been necessary” – rather than deciding a substantive legal question – but

concedes “this Court may decide to remand this case for an evidentiary

hearing.” Commonwealth Brief at 30, 41; see also id. at 55-60.5

       For the above reasons, we find Judge Manning resolved a legal question

by ordering that a hearing “shall be held.” Order, 6/11/20. Accordingly, Judge

Borkowski was “bound . . . to proceed with the scheduled hearing.” King,

999 A.2d at 601.
____________________________________________


5 The Commonwealth “recognized the advisability of conducting an evidentiary
hearing,” and in its answer to Appellant’s petition, “wrote that ‘based on the
foregoing, the Commonwealth respectfully requests an evidentiary hearing be
scheduled.’” Id. at 57-58. The Commonwealth also references the “principle
undergirding the PCRA which encourages free amendment of petitions in PCRA
proceedings” and the fact that Appellant “did eventually file witness
certifications.” Id. at 58, 60.

                                          - 10 -
J-S32026-21



      Order vacated.    Case remanded for proceedings consistent with this

decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2022




                                       - 11 -